Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant’s remarks regarding the 102(a)(2) rejection anticipated by Fonte are found persuasive.
Upon updating the search, new references, namely Sawawatari, Eguchi, Amaya, and Werner, came to the attention of the Examiner. Therefore, the following action is a second non-final, as a new set of rejections over Sawawatari as evidenced by Werner and further in view of Eguchi, Fonte, and Amaya is provided as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sawawatari et al. (WO 2014/034522 A1) (hereinafter “Sawawatari”) as evidenced by Merriam Webster dictionary (hereinafter “Merriam Webster”).

It is noted that when utilizing WO 2014/034522 A1, the disclosures of the reference are based on US 2015/0107724 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO 2014/034522 A1 are found in US 2015/0107724 A1.
	

Regarding claims 1 and 3, Sawawatari teaches a process for making a dual phase stainless steel pipe where an ingot is made by casting molten metal to make a cast material and 
Sawawatari also teaches that the manufactured round billet is subjected to the hot working in order to manufacture a raw pipe, where the raw pipe is manufactured from the round billet by a Mannesmann pipe making method (Sawawatari, [0090]), wherein the definition of Mannesmann process is a process of making seamless tubes from metal billets by piercing, as defined by Merriam Webster (Merriam Webster, definition). Moreover, Sawawatari teaches cold working is performed with respect to the manufactured raw pipe, i.e., after hot working and Mannesmann pipe making (Sawawatari, [0091]).
The casting of molten metal into a cast material of Sawawatari corresponds to the method further comprises (e) casting the stainless steel casting, and (e) is performed prior to (a) of claim 3 of the present invention. The hot working of the stainless steel raw materials into a round billet of Sawawatari corresponds to (a) hot working a stainless steel casting into a pretubular shaped workpiece of claim 1 of the present invention. The Mannesmann pipe making method of Sawawatari corresponds to (b) trepanning the cylindrical bar or machining the inner diameter of the pretubular shaped workpiece to obtain a tubular workpiece of claim 1 of the present invention. The cold working of the manufactured raw pipe of Sawawatari corresponds to (c) cold working the tubular workpiece of claim 1 of the present invention. 

Given that Sawawatari teaches the process for making a dual phase stainless steel pipe that overlaps the presently claimed method for producing a tube of a stainless steel alloy, including Mannesmann pipe making method, it therefore would have been obvious to one of 

Regarding claim 6, Sawawatari also teaches that the hot working, for example, is hot rolling or hot forging (Sawawatari, [0090]). The hot rolling or hot forging during the hot working of Sawawatari corresponds to wherein the hot working comprises one of: rolling, forging, and a combination thereof of the present invention.  

Regarding claim 11, Sawawatari also teaches that the cold working is represented by pilger rolling (Sawawatari, [0092]). The cold working being pilger rolling of Sawawatari, corresponds to wherein the cold working comprises one of: flow forming and pilgering of the present invention.



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sawawatari et al. (US 2015/0107724 A1) (hereinafter “Sawawatari”) as evidenced by Merriam Webster dictionary (hereinafter “Merriam Webster”) to claim 1 above and further evidenced by International Molybdenum Association, Duplex Stainless Steel, (2014) (hereinafter “International”).

Regarding claims 4 and 5, Sawawatari teaches that the dual phase stainless steel pipe has a dual phase structure of austenite and ferrite i.e., a duplex stainless steel (Sawawatari, [0057]), wherein duplex stainless steels are called “duplex” because they have a two-phase microstructure consisting of grains of ferritic and austenitic stainless steel (International, paragraph 1). 



Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sawawatari as evidenced by Merriam Webster as applied to claim 1 above, and further in view of Eguchi et al. (US 2015/0315667 A1) (hereinafter “Eguchi”).

Regarding claims 2 and 10, Sawawatari does not explicitly disclose (d) quenching the pretubular shaped workpiece or cylindrical bar and (d) is performed after (a) or wherein quenching the pretubular shaped workpiece or cylindrical bar is performed with water at a temperature not higher than 50°C.
With respect to the difference, Eguchi teaches a manufacturing process for high strength stainless steel tubes or pipes where the tube/pipe is subjected to quenching to a temperature of 50°C or less using water after hot rolling (Eguchi, [0043-0044] and [0051]). 
As Eguchi expressly teaches quenching after heating controls the microstructure of the seamless pipe to have a fine grain diameter and high toughness (Eguchi, [0045]).
Sawawatari and Eguchi are analogous art as they are both drawn to a method of forming a stainless steel pipe by hot working (Sawawatari, [0090]; Eguchi, [0043]). 
In light of the motivation to quench the tube to a temperature below 50°C after hot working as taught in Eguchi above, it therefore would have been obvious to one of ordinary skill .  



Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sawawatari as evidenced by Merriam Webster as applied to claim 1 above, and further in view of Osuki et al. (US 2015/0010425 A1) (hereinafter “Osuki”).

Regarding claims 7 and 8, while Sawawatari teaches that between the hot working and the cold working, other processes may be performed (Sawawatari, [0095]), Sawawatari does not explicitly disclose (f) solution annealing the pretubular shaped workpiece or cylindrical bar, at a temperature between 1030-1120°C or (f) solution annealing the tubular workpiece, wherein (f) is performed in at least one of the following: after (b) and prior to (c), and after (c). 

With respect to the difference, Osuki teaches a method for making an austenitic stainless steel where a final heat treatment at a temperature of 1000-1350°C either after hot working alone or after hot working and cold working can occur (Osuki, [0131]). 
As Osuki expressly teaches, the final heat treatment to homogenize the microstructure and to further stabilize the strength of the stainless steel (Osuki, [0130]).
Sawawatari and Osuki are analogous art as they are both drawn to methods of forming stainless steels including hot working and cold working (Sawawatari, [0090-0091]; Osuki, [0128-0130]). 
. 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sawawatari as evidenced by Merriam Webster as applied to claim 1 above, and further in view of Amaya et al. (US 2009/0098008 A1) (hereinafter “Amaya”).

Regarding claim 9, Sawawatari does not explicitly disclose (g) heating the stainless steel casting to a temperature higher than 1000°C and (g) is performed prior to (a).
With respect to the difference, Amaya teaches a stainless steel oil country tubular goods, in which after the molten steel was cast into ingots, the ingots were then heated for two hours at 1250°C and then forged using a forging machine into round billets, and then additionally heated at 1250°C for one hour and then pierced and elongated by Mannesmann-mandrel mill process (Amaya, [0092]).
As Amaya expressly teaches if the heating temperature is too low, it is difficult to hot work the billets and if the temperature is too high, δ ferrite is generated, which degrades the mechanical properties or corrosion resistance (Amaya, [0086]).

In light of the motivation to heat the ingot to 1250°C prior to hot working as taught in Amaya above, it therefore would have been obvious to one of ordinary skill in the art to heat the cast material of Sawawatari before hot working in order to make hot working easier and to avoid generating δ ferrite, and thereby arrive at the present invention.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sawawatari as evidenced by Merriam Webster as applied to claim 1 above, and further in view of Fonte (WO 2015/200325 A1) (hereinafter “Fonte”).

It is noted that when utilizing WO 2015/200325 A1, the disclosures of the reference are based on US 2016/0033059 A1 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2015/200325 A1 are found in US 2016/0033059 A1.

Regarding claim 12, while Sawawatari teaches cold working, Sawawatari does not explicitly disclose wherein the cold working comprises flow forming, and the flow forming at least reduces thickness of walls of the workpiece by 70% in one pass.
With respect to the difference, Fonte teaches flow forming corrosion resistant alloy tubes, where flow forming is generally a cold-forming operation performed at cold working 
As Fonte expressly teaches flow forming increases the workpiece material’s strength and hardness, imparts texture to the material, and often achieves mechanical properties and dimensional accuracies that are far closer to requirements than achieved with any warm or hot forming manufacturing processes (Fonte, [0069]).
In light of the motivation to flow form as the cold working process of the tube as taught in Fonte above, it therefore would have been obvious to one of ordinary skill in the art to use a flow forming process during the cold working step of Sawawatari in order to increase the workpiece material’s strength and hardness, impart texture to the material, and achieve mechanical properties and dimensional accuracies closer to requirements than achieved with any warm or hot forming manufacturing processes, and thereby arrive at the present invention.  

Response to Arguments
In response to the amendments to claims 9 and 10, the previous 35 U.S.C. 112(b) rejections are withdrawn. 
Applicant’s remarks regarding the 102(a)(2) rejection anticipated by Fonte are found persuasive, however a new set of rejections are set forth above.

Applicant primarily argues:
“Accordingly, Fonte fails to disclose “(a) hot working a stainless steel casting into a pretubular shaped workpiece or into a cylindrical bar,” as recited in claim 1. Accordingly, Fonte fails to disclose “(b) trepanning the cylindrical bar or machining the inner diameter of the pretubular shaped workpiece to obtain a tubular workpiece,” as recited in claim 1.”
Remarks, pg. 6-7

It is noted that while Fonte does not disclose all the features of the present claimed invention, Fonte is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732